Exhibit 10.3

[nlnk20120630ex108image1.gif]
ISU Research Park
2503 South Loop Drive
Building 5
Ames, Iowa 50010
Phone 515.296.5555
Fax 515.296.3520




Today’s Discoveries . . Tomorrow’s Medicines






July 26, 2012


Kenneth R. Lynn
12908 Walmer Street
Overland Park, KS 66209


Dear Ken,


On behalf of NewLink Genetics, I would like to and extend an offer to you for
the position of Head of Business Development with NewLink Genetics. Your primary
place of work would be your home office in Kansas; however, the expectation
would be for you to be willing and able to travel up to 6 days per month, on
average, including days present in Ames as well as attendance at business
meetings and conferences, as may be reasonably required. Travel expense will
continue to be reimbursed consistent with company policy, provided, however,
that expense reimbursement in connection with travel between your home office in
Kansas and Ames will be limited to $600 per month unless otherwise approved. You
will be compensated at the rate $4,166.67 per pay period to be paid on a
semi-monthly basis. You would also be paid a $7,500 signing bonus. This position
would be a non-executive position and you will no longer be eligible for the
executive bonus plan.


Overview of the Compensation Package:


Base Salary:                 $100,000 for 30 hours per week effort
401(K):                    3% of contribution equal to $3,000
18 Days PTO + 8 Holiday
Total Package:                $103,000


You will also continue to be offered, NewLink’s attractive benefits package
including group health insurance and a flexible spending tax savings plan. You
will earn per pay




--------------------------------------------------------------------------------




period towards Paid Time Off which is equivalent to 18 days of Paid Time Off.
NewLink Genetics will continue to make a special company contribution to the
401(k) plan on your behalf equal to 3% of your total compensation each pay
period. You will continue to be 100% vested in this special company
contribution. You will receive the 401(k) contribution regardless of whether you
defer any of your compensation into the plan. You may also continue to
participate in our dental, life and/or disability plans.


We are looking forward to continuing to work with you and feel this will be a
mutually rewarding relationship for yourself and NewLink Genetics. This position
would begin on June 28, 2012. If this is agreeable, please sign one copy of this
letter.




If you have any questions, please don’t hesitate to call. I can be reached at
(515)598-2932.


Sincerely,    


/s/ Ronee Wagener


Ronee Wagener, MBA, SPHR                ___/s/ Kenneth Lynn_____________
Human Resources Manager                Kenneth R. Lynn










